                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


JUUL LABS, INC.,

                    Plaintiff,
                                              Civil Action No.
v.
MOHAMMED OLABI; HIGH RIDGE
FUEL AND MART LLC; WILTON GAS
LLC; STRATFORD GAS & MART,
INC.; STAMFORD PETROLEUM AND
MART, LLC; and WOODBRIDGE GAS,
LLC,
               Defendants.



      PLAINTIFF'S COMPLAINT FOR TRADEMARK INFRINGEMENT, FALSE
           DESIGNATION OF ORIGIN, AND UNFAIR COMPETITION


       Plaintiff JUUL LABS, INC. ("JLI"), by and through its undersigned attorneys, files this
Complaint against defendants MOHAMMED OLABI, an individual; HIGH RIDGE FUEL
AND MART LLC, a Connecticut limited liability company, WILTON GAS LLC, a
Connecticut limited liability company, STRATFORD GAS & MART INC., a Connecticut
corporation, STAMFORD PETROLEUM AND MART, LLC, a Connecticut limited liability
company, and WOODBRIDGE GAS, LLC, a Connecticut limited liability company
(collectively, the "Defendants"), and hereby alleges as follows:

                                            PARTIES
       1.      Plaintiff JUUL Labs, Inc. (“JLI”) is a corporation organized and existing under
the laws of the State of Delaware and having its principal place of business at 560 20th Street,
San Francisco, California 94107. JUUL conducts business within this judicial district.

       2.      Defendant Mohammed Olabi is an individual who, on information and belief,
resides at 524 Pope’s Island Road, Milford, CT 06460 in this judicial district. Defendant
Mohammed Olabi is a member of Defendants High Ridge Fuel and Mart LLC, Wilton Gas
                                                -1-
LLC, Stamford Petroleum and Mart, LLC, and Woodbridge Gas, LLC, an officer of Defendant
Stratford Gas & Mart, Inc., and participates directly in the management and operation of the
Defendant businesses.
       3.      Defendant High Ridge Fuel and Mart LLC is a limited liability company
organized and existing under the laws of the State of Connecticut and having its principal place
of business at 920 High Ridge Road, Stamford, Connecticut 06905. Defendant High Ridge Fuel
and Mart LLC owns and operates the High Ridge Mobil gas station at that same location.
       4.      Defendant Wilton Gas LLC is a limited liability company organized and existing
under the laws of the State of Connecticut and having its principal place of business at 932

Danbury Road, Wilton, Connecticut 06897. Defendant Wilton Gas LLC owns and operates the
Mobil gas station at that same location.
       5.      Defendant Stratford Gas & Mart, Inc. is a corporation organized and existing
under the laws of the State of Connecticut and having its principal place of business at 2820
Main Street, Stratford, Connecticut 06497. Defendant Stratford Gas & Mart, Inc. owns and
operates the Stratford Gas Exxon gas station at that same location.

       6.      Defendant Stamford Petroleum and Mart, LLC is a limited liability company
organized and existing under the laws of the State of Connecticut and having its principal place
of business at 765 E. Main Street, Stamford, Connecticut 06902. Defendant Stamford Petroleum
and Mart, LLC owns and operates the Clarks Hill Global gas station at that same location.
       7.      Defendant Woodbridge Gas, LLC is a limited liability company organized and
existing under the laws of the State of Connecticut and having its principal place of business at
1655 Litchfield Turnpike, Woodbridge, Connecticut 06525. Defendant Woodbridge Gas, LLC
owns and operates the Woodbridge Phillips 66 gas station at that same location.


                                   NATURE OF THE ACTION
       8.      JLI is the creator, manufacturer, and distributor of JUUL-branded
electronic nicotine delivery systems (“ENDS”) and other related products
(collectively, “JUUL Products”).

                                                -2-
        9.      The JUUL Products have become targets for individuals and entities who wish
to take a "free ride" on the commercial success of the JUUL brand that JLI has spent
considerable effort and resources to build.
        10.     Specifically, wrongdoers have counterfeited JUUL products by illegally
manufacturing, selling, and distributing fake, copied, and non-genuine versions of JUUL
Products and related packaging bearing JUUL trademarks.
        11.     Through this action, JLI combats the sale and distribution of these unlawful
counterfeit products.
                                  JURISDICTION AND VENUE
        12.     This Court has subject matter jurisdiction over this case pursuant to 15 U.S.C.

§1121 and 28 U.S.C. §§1331, 1338(a), and 1338(b) because (i) claims herein arise out of federal
trademark laws as codified in 15 U.S.C. §1114 and 15 U.S.C. §1125(a) (i.e. trademark
infringement, false designation of origin, and unfair competition); and (ii) the unfair business
practices claim herein is brought with and is related to the substantial claims based on trademark

laws. This Court also has supplemental jurisdiction over JLI 's claims arising under common law
or state law pursuant to 28 U.S.C. §1367(a) because the claims are so related to JLI 's federal
law claims that they form part of the same case or controversy and derive from a common
nucleus of operative facts. Correspondingly, joinder of all Defendants in one civil action is
warranted.
        13.     This Court has general personal jurisdiction over Defendants due to Defendants'
residence and business activities in this judicial district. This Court has specific personal
jurisdiction over Defendants due to the nature and quality of Defendants' actions toward the state
in which this Court is located. The claims asserted herein arise out of and relate to such actions
and this Court's exercise of specific personal jurisdiction over Defendants comports with

traditional notions of fair play and substantial justice.
        14.     Venue in this judicial district is proper for these claims pursuant to 28 U.S.C.

§1391(b). As described herein, Defendants reside in this judicial district, a substantial part of the
events or omissions giving rise to these claims occurred in this judicial district, and Defendants
                                                  -3-
  have extensive contacts with this judicial district relating to JLI 's claims. Defendants conduct
  regular and systematic business transactions in this judicial district, including direct sales to
  consumers in this judicial district, which violate the intellectual property rights of JLI.

                                     FACTUAL ALLEGATIONS
          JUUL Trademarks and Products
          15.      JLI is the exclusive owner of federally-registered, registration-pending, and
  common law trademarks. For example, JLI owns the following United States Trademark
  Registrations:

                                             Registration No.          (1) First Use
            Depiction of Trademark
                                                 and Date              (2) In Commerce
  JUUL®                                     4,818,664              (1) 06-01-2015
                                            (09-22-2015)           (2) 06-01-2015
                                            4,898,257              (1) 06-01-2015
       ®                                    (02-09-2016)           (2) 06-01-2015
  JUULpods®                                 5,918,490              (1) 06-30-2015
                                            (11-26-2019)           (2) 06-30-2015
       16.  True and correct copies of the Registration Certificates for the above-listed
trademarks are attached hereto as Exhibit A. Hereinafter, JLI may sometimes utilize the phrase
"JLI's Marks" to refer to, collectively, JLI's federally-registered, registration pending, and
common law trademarks.

          17. JUUL creates, manufactures, distributes, markets, and sells JUUL Products, including
the JUUL system comprised of: (i) a device containing a rechargeable battery, control circuitry and a
receptacle for a cartridge or pod, (ii) a disposable cartridge or pod ("JUULpod") that can be inserted
into the device, has a heating chamber and is prefilled with a proprietary nicotine e-liquid
formulation, and (iii) a charger for charging the device, and related accessories.
          18. JLI's Marks appear clearly on JUUL Products, as well as the packaging shown in
attached Exhibit B, and in advertisements related to such products.
          19. JLI's Marks, as well as the goodwill arising from such trademarks, have never been
abandoned.
         20. JLI continues to preserve and maintain its rights with respect to JLI's Marks,
including those registered with the United States Patent and Trademark Office.

                                                    -4-
            21. Due in large part to the substantial commercial success of the JUUL Products,
the JUUL brand is well known to consumers and has garnered extensive coverage by the
media.
            22. Through the extensive use of the JUUL marks, JLI has spent substantial time,
money, and effort in developing consumer recognition and awareness of its brand. JLI markets
JUUL Products nationwide, including through its website, and sells its products nationwide,
including Connecticut, to current adult smokers through its website and through its nationwide
authorized network. JLI also markets and sells its products internationally. JLI has built up and
developed significant customer goodwill in its entire product line and JUUL Products are

immediately identified by the JUUL Marks.
            Sales of Counterfeit Goods and Grey Market Goods

            23. Beginning on a date that is currently unknown to JLI, Defendants, without the
consent of JLI, have offered to sell and sold goods that were neither made by JLI nor by a
manufacturer authorized by JLI, all by using reproductions, counterfeits, copies and/or colorable
imitations of JUUL Products and JLI's Marks ("Counterfeit Goods").

            24. JLI has not authorized any third party, including Defendant, to make or sell
ENDS or other types of products in connection with the JUUL Marks. The Counterfeit Goods
sold by Defendant are, therefore, not manufactured in accordance with JLI's own stringent
quality controls but are instead manufactured outside of JLI's knowledge and control, using
unknown substances and materials, in unknown locations and with unknown manufacturing
requirements/controls.
            25. The Counterfeit Goods sold by Defendants bear counterfeit and confusingly
similar imitations of JLI's Marks in a manner likely to be confused with genuine JUUL
Products.
            26. Beginning on a date that is currently unknown to JLI, Defendants, without the
consent of JLI and within the United States, have offered to sell and sold JUUL Products which, as
stated on the packaging of the products themselves, are only authorized for sale in particular
countries outside the United States ("Grey Market Goods"). Because the Grey Market Goods are
                                                   -5-
labeled and packaged to comply with the regulations of the authorized foreign marketplaces, the
labeling and packaging of the Grey Market Goods are not in compliance with the regulations of the
U.S. Food and Drug Administration.
          27. On June 22, 2019, a representative of JLI made an in-person purchase of a Grey
Market Good for sale at the High Ridge Mobil gas station retail business owned and operated by
Defendant High Ridge Fuel and Mart LLC located at 920 High Ridge Road, Stamford, Connecticut
06905 (the "High Ridge Mobil Business"). True and correct images of the product purchased on June
22, 2019 are attached hereto as Exhibit C. JLI subsequently inspected the product purchased on June

22, 2019 and confirmed that the purchased product is in fact a diverted grey market product.
          28.    On June 22, 2019, a representative of JLI made an in-person purchase of a Grey
Market Good for sale at the Mobil gas station retail business owned and operated by Defendant
Wilton Gas, LLC located at 932 Danbury Road, Wilton, Connecticut 06897 (the "Mobil Global
Business"). True and correct images of the product purchased on June 22, 2019 are attached hereto
as Exhibit D. JLI subsequently inspected the product purchased on June 22, 2019 and confirmed
that the purchased product is in fact a diverted grey market product.

          29.    On August 4, 2019, a representative of JLI made an in-person purchase of a
Counterfeit Good for sale at the Stratford Exxon gas station retail business owned and operated by
Defendant Stratford Gas & Mart, Inc. located at 2820 Main Street, Stratford, Connecticut 06615
(the "Stratford Exxon Business"). True and correct images of the product purchased on August 4,
2019 are attached hereto as Exhibit E. JLI subsequently inspected the product purchased on
August 4, 2019 and confirmed that the purchased product is in fact counterfeit.
          30.    On August 4, 2019, a representative of JLI made an in-person purchase of a Grey
Market Good for sale at the Clarks Hill Global gas station retail business owned and operated by
Defendant Stamford Petroleum and Mart, LLC located at 765 E. Main Street, Stamford,
Connecticut 06902 (the "Clarks Hill Global Business"). True and correct images of the product
purchased on August 4, 2019 are attached hereto as Exhibit F. JLI subsequently inspected the
product purchased on August 4, 2019 and confirmed that the purchased product is in fact a
diverted grey market product.
                                                   -6-
          31.     On August 4, 2019, a representative of JLI made an in-person purchase of a
Counterfeit Good for sale at the Phillips 66 gas station retail business owned and operated by
Defendant Woodbridge Gas, LLC located at 1655 Litchfield Turnpike, Woodbridge, Connecticut
06525 (the "Woodbridge Phillips 66 Business"). True and correct images of the product
purchased on August 4, 2019 are attached hereto as Exhibit G. JLI subsequently inspected the
product purchased on August 4, 2019 and confirmed that the purchased product is in fact
counterfeit.
          Cease-and-Desist Correspondence to Defendants
          32.     JLI's counsel mailed cease-and-desist correspondence to Defendants on the
following dates: July 5, 2019, July 12, 2019, July 23, 2019, and September 16, 2019. True and
correct copies of the correspondence are attached hereto as Exhibit H. The cease-and-desist
correspondence provided specific notice of the following, among other items: (i) JLI's
confirmation that goods sold by Defendants are in fact counterfeit and non-genuine grey market
goods; (ii) JLI's demand that Defendants cease the sale, manufacture, advertisement, and
importation of Counterfeit Goods, Grey Market Goods, and all other unauthorized use of JLI's
intellectual property; (iii) JLI's ownership of JLI's Marks; (iv) the statutory prohibition of the sale
of Counterfeit Goods, Grey Market Goods, and all other unauthorized use of JLI's intellectual
property, and JLI's right to seek monetary judgments against infringers; and (v) Defendants'

willful infringement under federal law would be established by any further sales of Counterfeit
Goods, Grey Market Goods, or any other unauthorized use of JLI's intellectual property.
          33.     The cease-and-desist correspondence requested that Defendants contact JLI's
counsel to discuss pre-litigation resolution of the legal issues arising from the sale of the
Counterfeit Goods, Grey Market Goods, and all other unauthorized use of JLI's intellectual
property. Defendants contacted JLI's counsel and received a proposed settlement agreement, but
Defendants did not enter into and did not perform the agreement.


          Continued Sales (Counterfeit Goods)
          34.     On August 19, 2019, a representative of JLI made an in-person purchase of a

                                                    -7-
Counterfeit Good for sale at the High Ridge Mobil Business. True and correct images of the
product purchased on August 19, 2019 are attached hereto as Exhibit I. JLI subsequently inspected
the product purchased on August 19, 2019 and confirmed that the purchased product is in fact
counterfeit.
          35.     On August 19, 2019, a representative of JLI made an in-person purchase of a
Counterfeit Good for sale at the Mobil Global Business in Wilton. True and correct images of the
product purchased on August 19, 2019 are attached hereto as Exhibit J. JLI subsequently inspected
the product purchased on August 19, 2019 and confirmed that the purchased product is in fact
counterfeit.

          36.     On November 3, 2019, a representative of JLI made an in-person purchase of a
Counterfeit Good for sale at the Stratford Exxon Business. True and correct images of the product
purchased on November 3, 2019 are attached hereto as Exhibit K. JLI subsequently inspected the
product purchased on November 3, 2019 and confirmed that the purchased product is in fact
counterfeit.

          37. Defendants are not authorized and never have been authorized by JLI to produce,
manufacture, distribute, markets, offer for sale, and/or sell merchandise bearing the JUUL Marks, or
any variations thereof. JLI has no control over the nature, quality, or pricing of Defendant's products
or marketing, or any other aspect of the business conduct of Defendants.
          38. Defendants use words, symbols, images, designs, and names confusingly similar or

identical to the JUUL Marks to confuse consumers and aid in the promotion and sales of the
Counterfeit Goods.
          39. Defendants’ counterfeit sales outlined above are likely to deceive, confuse, and
mislead purchasers and prospective purchasers into believing that the products are authorized by JLI.
Purchasers and prospective purchasers using or simply viewing Defendants’ Counterfeit Goods and
who perceive a defect, lack of quality, or any other irregularity are likely to mistakenly attribute the
issue to JLI, to the detriment of JLI's business and the JUUL brand.




                                                    -8-
          40. The likelihood of confusion, mistake, and deception brought about by Defendants’
misappropriation of the JUUL Marks is causing irreparable harm to the goodwill symbolized by the
JUUL Marks and the reputation for quality that said marks embody.
          41. Defendants’ unauthorized use of the JUUL Marks began after JLI legally established
the existence and significant value of such trademarks, including after JLI's adoption and use of the
JUUL Marks and after JLI obtained two of the trademark registrations described above.
          42. Defendants’ infusion of the Counterfeit Goods into the marketplace reflects adversely
on JLI, results in economic loss to JLI including loss of sales of genuine JUUL Products, damages

the goodwill of the JUUL brand, and thwarts JLI's honest efforts and considerable expenditures to
promote its genuine JUUL Products using the JUUL Marks.


                                              COUNT 1
                Trademark Infringement – Counterfeit Goods (15 U.S.C. §1114)
          43.     JLI re-alleges and incorporates by this reference each and every allegation in
paragraphs 1 through 42 as though set forth fully herein.
          44.     Defendants' actions to sell and distribute the Counterfeit Goods which utilize
spurious designations that are identical to or substantially indistinguishable from the JUUL Marks
are intended to cause, have caused, and are likely to continue to cause public confusion or mistake
or to deceive consumers, the public, and the trade into believing that the Counterfeit Goods are
genuine or authorized JUUL Products.
          45.     Defendants' actions to sell and distribute the Counterfeit Goods therefore
constitute trademark infringement in violation of 15 U.S.C. §1114.
          46. JLI has been damaged as a result of Defendants' infringement of JUUL Marks. On
information and belief Defendant's sale and distribution of the Counterfeit Goods have resulted in
lost sales to JLI, have reduced the business and profits of JLI, and have injured the general reputation
and goodwill of JLI, all to JLI's damage in an amount not yet ascertainable, but will be determined
during this Civil Action or considered in relation to a request for statutory damages.
          47.     On information and belief, Defendants have derived, received, and will continue
to derive and receive from the aforesaid acts of infringement, gains, profits, and advantages in an
                                                   -9-
amount to be determined during this Civil Action or to be considered in relation to a request for
statutory damages.
          48.    On information and belief, Defendants acted intentionally and/or willfully in
infringing upon JUUL Marks through sale and distribution of the Counterfeit Goods, knowing
that JUUL Marks belonged to JLI, that the Counterfeit Goods were in fact infringing, and that
Defendants were not authorized to infringe upon JLI's Marks through sale and distribution of the
Counterfeit Goods.
          49.    Defendants' spurious designation of Defendants' products constitute the use by
Defendants of at least one "counterfeit mark" as defined in 15 U.S.C. §1116(d)(1)(B). Therefore,

JLI is entitled to recovery of treble damages and to an award of reasonable attorneys' fees pursuant
to 15 U.S.C. §§1117(a) and 1117(b).

          50. Because Defendants' actions constitute the use by Defendants of at least one
"counterfeit mark" as defined in 15 U.S.C. §1116(d)(1)(B), JLI reserves the right to elect, at any
time before final judgment is entered in this case, an award of statutory damages pursuant to 15
U.S.C. §1117(c)(1) or (2). On information and belief, Defendants have knowingly and willfully
engaged in the acts complained of with oppression, fraud, malice, and in conscious disregard of
the rights of JLI. JLI is, therefore, entitled to the maximum statutory damages allowable.
          51.    The acts of trademark infringement committed by Defendants have caused, and
will continue to cause, JLI irreparable harm unless they are enjoined by this Court. On
information and belief, Defendants’ actions were committed in bad faith and with the intent to
cause confusion and mistake, and to deceive the consuming public as to the source, sponsorship,
and/or affiliation of Defendants and/or the Counterfeit Goods.




                                                 COUNT 2
                 False Designation of Origin – Counterfeit Goods (15 U.S.C. §1125(a))
          52.    JLI re-alleges and incorporates by this reference each and every allegation in
paragraphs 1 through 51 as though set forth fully herein.
                                                   -10-
          53.     Defendants' unauthorized use of JUUL Marks, brand names, and the other
distinctive words, symbols, slogans, color schemes, images, and designs through which
Defendants present the Counterfeit Goods to the market constitutes a wrongful and false
representation to the consuming public that the Counterfeit Goods sold by Defendants originated
from JLI or somehow are authorized by or affiliated with JLI.
          54.     Defendants' actions as described herein constitute violation of 15 U.S.C.
§1125(a)(1)(A), as such actions are likely to cause confusion, or to cause mistake, or to deceive
as to the affiliation, connection, or association of Defendants with JLI and/or as to the origin,
sponsorship, and/or approval of the Counterfeit Goods by JLI. These acts amount to false

designations of origin.
          55.     JLI has been damaged as a result of Defendants' actions described herein. On
information and belief, Defendants' sale and distribution of the Counterfeit Goods have resulted
in lost sales to JLI, have reduced the business and profits of JLI, and have greatly injured the
general reputation of JLI, all to JLI's damage in an amount as yet to be determined during this
Civil Action or to be considered in relation to a request for statutory damages.
          56.     On information and belief, Defendants have derived, received, and will continue
to derive and receive from the aforesaid acts of infringement, gains, profits, and advantages in an
amount to be determined during this Civil Action or to be considered in relation to a request for

statutory damages.
          57.     On information and belief, Defendants acted intentionally and/or willfully in
using the JUUL Marks on the Counterfeit Goods, knowing that the JUUL Marks belonged to JLI,
that the Counterfeit Goods were in fact counterfeit, and that Defendants were not authorized to
use the JUUL Marks on the Counterfeit Goods.
          58.     Defendants’ acts of violating 15 U.S.C.§1125(a), directly and/or in contributory
or vicarious manner, have caused, and will continue to cause, JLI irreparable harm unless they
are enjoined by this Court. On information and belief, Defendants’ actions were committed in
bad faith and with the intent to cause confusion and mistake, and to deceive the consuming public
as to the source, sponsorship, and/or affiliation of Defendants and/or the Counterfeit Goods.
                                                    -11-
                                               COUNT 3

                Unfair Competition – Counterfeit Goods (15 U.S.C. §1125(a))


          59.     JLI re-alleges and incorporates by this reference each and every allegation in
paragraphs 1 through 58 as though set forth fully herein.
          60.     An express purpose of the Lanham Act is to protect commercial parties against
unfair competition.

          61.     Defendants' unauthorized use of JUUL Marks, brand names, and the other
distinctive words, symbols, color schemes, and designs through which JLI presents its products to
the market constitutes wrongful and unfair business practices and marketplace bad faith, resulting
in false designations and inaccurate representations to the consuming public that the Counterfeit
Goods sold by Defendants originated from or somehow are authorized by or affiliated with JLI.
Defendants so acted for Defendants' own financial benefit in disregard to the harm being caused to
JLI.

          62.     Defendants' actions as described herein constitute violation of 15 U.S.C.
§1125(a)(1)(A), as such actions are likely to cause confusion, or to cause mistake, or to deceive as
to the affiliation, connection, or association of Defendants with JLI and/or as to the origin,
sponsorship, and/or approval of the Counterfeit Goods by JLI. These acts amount to false
designations to compete unfairly with JLI.

          63.     JLI has been damaged as a result of Defendants' actions described herein. On
information and belief, Defendants' sales of the Counterfeit Goods have resulted in lost sales to
JLI, have reduced the business and profits of JLI, and have greatly injured the general reputation
and goodwill of JLI, all to JLI's damage in an amount to be determined during this Civil Action or
to be considered in relation to a request for statutory damages.
          64.     On information and belief, Defendants have derived, received, and will continue
to derive and receive from the aforesaid acts of unfair competition, gains, profits, and advantages in
an amount to be determined during this action or to be considered in relation to a request for

                                                    -12-
statutory damages.

          65. On information and belief, Defendants acted intentionally and/or willfully in using the
JUUL Marks on the Counterfeit Goods, knowing that the JUUL Marks belonged to JLI, that the
Counterfeit Goods were in fact counterfeit, and that Defendants were not authorized to use the JUUL
Marks on the Counterfeit Goods.
          66. Defendant's acts of violating 15 U.S.C. §1125(a), directly and/or in contributory or
vicarious manner, have caused, and will continue to cause, JLI irreparable harm unless they are
enjoined by this Court. On information and belief, Defendants’ actions were committed in bad faith
and with the intent to cause confusion and mistake, and to deceive the consuming public as to the
source, sponsorship, and/or affiliation of Defendants and/or the Counterfeit Goods.


                                              COUNT 4

               Trademark Infringement – Grey Market Goods (15 U.S.C. §1114)
          67. JLI re-alleges and incorporates by this reference each and every allegation in
paragraphs 1 through 66 as though set forth fully herein.
          68. Defendants' actions to sell and distribute the Grey Market Goods in the United States
are intended to cause, have caused, and are likely to continue to cause public confusion or mistake,
or to deceive consumers, the public, and trade into believing that the Grey Market Goods are genuine

and authorized JUUL Products in the United States.
          69. The Grey Market Goods are non-genuine JUUL Products in the United States and the
"first sale" doctrine does not foreclose Defendants' liability under this cause of action because the
Grey Market Goods materially differ from genuine JUUL Products authorized for sale in the United
States. Specifically, the labeling and packaging of the Grey Market Goods (i) state the products are
only authorized for sale in particular countries outside the United States, (ii) are designed to comply

with the regulations of the authorized foreign marketplaces, and (iii) are not in compliance with the
regulations of the U.S. Food and Drug Administration.
          70. The foregoing acts of Defendants constitute direct, contributory, and/or vicarious
trademark infringement in violation of 15 U.S.C. §1114.
                                                    -13-
          71. JLI has been damaged as a result of Defendants' infringement of JLI's Marks. On
information and belief, Defendants' sale and distribution of the Grey Market Goods have resulted in
economic loss to JLI, and have injured the general reputation of JLI, all to JLI's damage in an
amount to be determined during this Civil Action.
          72. On information and belief, Defendants have derived, received, and will continue to
derive and receive from the aforesaid acts of infringement, gains, profits, and advantages in an
amount to be determined during this Civil Action.
          73. On information and belief, Defendants acted intentionally and/or willfully in

infringing upon the JUUL Marks through sale and distribution of the Grey Market Goods, knowing
that JUUL Marks belonged to JLI, that the Grey Market Goods were in fact infringing, and that
Defendants were not authorized to infringe upon the JUUL Marks through sale and distribution of
the Grey Market Goods.
          74. The acts of direct, contributory, and/or vicarious trademark infringement committed
by Defendant have caused, and will continue to cause, JLI irreparable harm unless they are enjoined
by this Court. On information and belief, Defendant's actions were committed in bad faith and with
the intent to cause confusion and mistake, and to deceive the consuming public into believing that
the Grey Market Goods are genuine or authorized JUUL Products.


                                              COUNT 5
          Statutory Unfair Trade Practices – Conn. Gen. Stat. §42-110a et seq


          75.    JLI re-alleges and incorporates by this reference each and every allegation in
paragraphs 1 through 74 as though set forth fully herein.


          76.    Defendants' actions of trademark infringement, false designations of origin,
misrepresentation, and deception described herein constitute unfair competition and/or unfair
trade practices in violation of Connecticut’s Unfair Trade Practices Act, Conn. Gen. Stat. §§ 42-
110a, et seq.. Defendants' actions described herein also offend public policy.

                                                    -14-
          77.    JLI has been damaged by Defendants' acts of unfair competition or
unfair trade practices. On information and belief, Defendants’ sale and distribution of
the Counterfeit Goods and Grey Market Goods have resulted in economic loss to JLI
and have injured JLI’s general reputation and goodwill in the industry, all in an amount
to be determined during this Civil Action.

          78.    Defendants' actions described herein have caused, and will continue
to cause, JLI to suffer irreparable harm unless enjoined by this Court.

                                              COUNT 6
                                 Common Law Unfair Competition
          79.    JLI re-alleges and incorporates by this reference each allegation in
paragraphs 1 through 78 as though set forth fully herein.

          80.    JLI and Defendants are competitors in the marketing and sale of
ENDS and related products.

          81.    Defendants’ actions of trademark infringement, false designation of
origin, misrepresentation and deception in the sale of ENDS described herein constitute
unfair competition in the marketing and sale of ENDS and related products under the
common law.

          82. JLI has been damaged by Defendants’ acts of unfair competition. JLI alleges, on
information and belief, that Defendants’ sale and distribution of the Counterfeit Goods and the Grey
Market Goods have resulted in economic loss to JLI, have injured the general reputation and
goodwill of JLI, and caused JLI to suffer damage in an amount to be determined during this Civil
Action.
          83. Defendants’ actions described herein have caused, and will continue to cause, JLI to
suffer irreparable harm unless enjoined by this Court.


                                      REQUEST FOR RELIEF
          WHEREFORE, JLI hereby respectfully requests the following relief against
  Defendants MOHAMMED OLABI, an individual, HIGH RIDGE FUEL AND MART LLC, a
                                                   -15-
Connecticut limited liability company, WILTON GAS LLC, a Connecticut limited liability
company, STRATFORD GAS & MART, INC., a Connecticut corporation, STAMFORD
PETROLEUM AND MART, LLC, a Connecticut limited liability company, and
WOODBRIDGE GAS, LLC, a Connecticut limited liability company, as follows:
       1.     An award of Defendants' profits and JLI's damages for trademark
              infringement of the JUUL Marks under 15 U.S.C. §§ 1114 and 1117,
              trebled, in an amount to be proven at trial;
       2.     An award of Defendants' profits and JLI's damages for false designations of
              origin in the sale of Counterfeit and Grey Market Goods under 15 U.S.C.

              §1125(a), trebled, in an amount to be proven at trial;
       3.     An award of Defendants' profits and JLI's damages for unfair competition in
              the sale of Counterfeit and Grey Market Goods under 15 U.S.C. §1125(a),
              trebled, in an amount to be proven at trial;
       4.     In the alternative to Defendants' profits and JLI's damages for trademark
              infringement of JUUL Marks, an award of statutory damages pursuant to 15
              U.S.C. §1117(c) of $2,000,000.00 for each of the counterfeited trademarks
              willfully utilized by Defendants;

       5.     An injunction by this Court prohibiting Defendants, and Defendants' respective
              agents, servants, employees, and representatives and all persons in active concert
              and participation with them, during the pendency of this action and permanently
              thereafter, from: engaging or continuing to engage in the infringing, unlawful,
              unfair, or fraudulent business acts or practices described herein, including the
              advertising, sale, distribution, and/or other dealing in any non-genuine JUUL
              Products, including fake counterfeit products or unauthorized grey-market
              products; using without permission any mark or other intellectual property right
              of JLI; acting to infringe the JUUL Marks ; falsely designating the origin of any
              non-genuine JUUL Product; engaging in unfair competition with JLI; or acting in
              any other manner to derogate JLI's intellectual property rights;
                                                  -16-
      6.     An Order requiring that Defendants provide complete accountings and for
             equitable relief;
      7.     An Order that an asset freeze or constructive trust be imposed over all ill-gotten
             monies and profits in Defendants' possession;
      8.     Pursuant to 15 U.S.C. §1116, including upon ex parte application, an Order for
             the seizure of goods and counterfeit marks and the means of making such marks,
             and records documenting the manufacture, sale, or receipt of things involved in
             trademark violations;
      9.     Pursuant to 15 U.S.C. §1118, an Order requiring that Defendants and all others

             acting under Defendants' authority, at their cost, be required to deliver up to
             JLI for destruction all products, accessories, labels, signs, prints, packages,
             wrappers, advertisements, and other material in their possession, custody, or
             control bearing any of the JUUL Marks;

      10.    To the extent not duplicated by the awards sought above, an award of actual
             damages for the unfair acts and practices of the Defendants, and in the Court’s
             discretion punitive damages, pursuant Conn. Gen. Stat. §42-110g(a);
      11.    To the extent not duplicated by the awards above, an award of costs and Plaintiff’s
             reasonable attorney’s fees pursuant to Conn. Gen. Stat. §42-110g(d);
      12.    An award of Prejudgment Interest pursuant to 15 U.S.C. §1117(b); and

      13.    Such other and further relief as the Court may deem just and equitable.



                                                 Respectfully submitted,

                                                 JUUL LABS, INC.
                                                 Plaintiff
August 21, 2020


(signature and identifications on following page)



                                               -17-
/s/ JOHN C. LINDERMAN
JOHN C. LINDERMAN
ct04291
lind@ip-lawyers.com
GERALD L. DEPARDO
ct15134
depardo@ip-lawyers.com
MCCORMICK, PAULDING & HUBER PLLC
CityPlace II, 18th Flr
185 Asylum Street
Hartford, CT 06103-3410
Ph. 860 549-5290
Fax 860 527-0464

To Be Admitted Pro Hace Vice
RANDALL J. CLEMENT, Esq.
California State Bar No. 193443
randy@clementandholaw.com
CLEMENT AND HO, APLC
201 W. Whiting Avenue Fullerton,
        California 92832
Telephone: (714) 882-5794
Facsimile: (714) 882-5795




     -18-
